Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-18 are under consideration in the instant Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urlesberger et al., 1991 (4/27/2021, PTO-892) in view of Ke et al., 2013 (4/27/2021, PTO-892) and Goldstein et al., US2015/0119273 (1/21/2021, PTO-892).
Note that the step of conducting diffusion tensor imaging is an optional step and therefore, not a requirement in the instant claims.
Urlesberger teaches that different head positioning in newborn children with post-hemorrhagic hydrocephalus showed significant differences (see abstract). Urlesberger teaches that the patient population with post hemorrhagic hydrocephalus due to intraventricular hemorrhage (see page 85, 1st column) is a median gestational age 32 weeks (range: 28-38 weeks) as in instant claims 3,  6-7 and 14-16. Urlesberger teaches that the median birth weight was in the range of 1000-3200g (see page 86) as in instant claim 4. Urlesberger teaches that the neonate head was held in the midline position (see page 85, 2nd column) as required in instant claims 1 and 18. While Urlesberger teaches monitoring intracranial pressure, Urlesberger does not teach monitoring alpha--crystallin levels as in instant claim 1.
Ke teaches that alpha--crystallin is involved in intracerebral hemorrhage (ICH) and shows with Western blot and immunohistochemistry that alpha--crystallin is significantly increased in the brain following ICH (see abstract and page 160, 2nd column, 4th paragraph; page 161, 2nd column; page 167) as in instant claims 1 and 6-10. Ke teaches primary mouse antibodies against BC along with  FITC and TRITC conjugated secondary antibodies (see page 160, 2nd column, 4th paragraph and page 161, 2nd column, 2nd paragraph) as in instant claims 8-10. Ke does not teach the claimed treatment or the neonate patient population.
Goldstein teaches that alpha--crystallin expression in blood is a biomarker for traumatic brain injury (see paragraphs 15, 16, 134, 155 and 185) as in instant claim 1. Goldstein teaches that the alpha--crystallin have abnormal value in plasma (blood) in the range of 0.3-0.5ng/ml and that levels exceeding this range indicates a poor prognosis/ increased risk of long term neurological sequelae (see paragraph 16) as in instant claims 1 and 6. Goldstein teaches the methods such as MS/HPLC and immunoassays using monoclonal against antibodies alpha--crystallin to assess the levels of these biomarkers (see paragraphs 22-23, 168, 172, 175, 182, 185 and claims 1, 11 and 23-23) as in instant claims 8-10, 12. Goldstein teaches antibodies specific for alpha--crystallin in kit with detectable markers that is labeled using a fluorochrome or other means of detection (see paragraph 186). Goldstein teaches that one of these known detectable markers includes biotin (see paragraph 84) as in instant claim 11. It would have been prima facie obvious to one of ordinary skill in the art to choose from the group of known detectable markers; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). See also MPEP §2143(E). Goldstein does not teach the neonate patient population or the claimed treatment.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Urlesberger, Ke and Goldstein. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Urlesberger teaches that neonate children with brain hemorrhages are in very delicate condition and need careful handling and monitoring. In view of Ke’s teaching that hemorrhage in the brain increases alpha--crystallin. Therefore, in view of Goldstein’s teaching of alpha--crystallin levels is a biomarker for traumatic brain injury, one of ordinary skill in the art would want to monitor the alpha--crystallin levels in neonate children with hemorrhage since alpha--crystallin is an early indicator of injury in the CNS. Further, one of ordinary skill in the art would want to measure the levels of alpha--crystallin as soon as possible to determine if there is a CNS injury in this neonate population as in instant claim 5. Finally, the assay used to determine the levels of alpha--crystallin need to have great sensitivity to be able to detect early on the changes of alpha--crystallin levels as in instant claim 13 and would be achieved through routine optimization of the method (see MPEP § 2144.05) since one would need a sensitive assay to be able to detect subtle differences early on to make a quick and effective decision for treatment in the patient population. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Urlesberger et al., 1991 (4/27/2021, PTO-892), Ke et al., 2013 (4/27/2021, PTO-892) and Goldstein et al., US2015/0119273 (1/21/2021, PTO-892) in view of Knuesel et al, 2014 (1/21/2021 PTO-892).
Urlesberger, Ke and Goldstein as discussed above. None teach inflammatory disease during pregnancy in the mother as in instant claim 17.
Knuesel teaches that there is a clear association between maternal infection and maternal immune activation to microglia activation and neurological dysfunction including cerebral palsy in children (see abstract) as required in instant claim 17. Knuesel teaches that early brain injury may be due to placental abnormalities, pre-eclampsia, circulation disorders, perinatal asphyxia and maternal infects which are detectable with clinical diffusion tensor imaging studies (see page 647, Box 4) as in instant claims 16-17. Knuesel teaches the link between neonatal or prenatal neuronal injury and a link to alpha--crystallin expression (see page 647, Box 4 and page 649, 2nd column).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Urlesberger, Ke, Goldstein and Knuesel. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because of Ke and Goldstein’s teaching of alpha--crystallin levels is a biomarker for traumatic brain injury and treating this type of injury with the method taught by Urlesberger. One of ordinary skill in the art would want to monitor the alpha--crystallin levels in neonate children with hemorrhage or maternal immune activation since alpha--crystallin is an early indicator of injury in the CNS in the neonates.as taught by Ke, Goldstein and Knuesel. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach collecting a sample from a neonate within 2hrs after birth since the Ke reference only suggests a successful measurement 6hrs after injury. This is not found persuasive because the injury that is received to the neonate is likely to have happened before or during birth and as one knows birth is not a quick process. Therefore, obtaining the sample from the neonate as early as two hours after birth is not indicative of when the injury has taken place. One of ordinary skill in the art would be motivated to collect a sample as early as possible since the injury may have occurring before birth and well beyond the 6 hour mark taught by Ke to be able to detect the biomarker for neuronal injury. Therefore, one of ordinary skill in the art would have a reasonable expectation of success of being able to detect increased levels of alpha--crystallin in the sample of a newly born subject. As demonstrated by Ke, the increased levels of alpha--crystallin would be detectable as early as 6hrs after injury and therefore, since one is not sure when the injury was sustained by the neonate it is reasonable to assume that a sample that was obtained right after birth would like indicate an injury if present. Applicant further argues that Ke only teaches an adult animal model for intracerebral hemorrhage and that the increased levels of alpha--crystallin are found in homogenates and not in blood. This is not found persuasive because Ke is depended upon to show that the newborn children with post-hemorrhagic hydrocephalus as taught by Urlesberger, the same type of injury taught by Ke, also shows that increased levels of alpha--crystallin are found in this type of brain injury. The fact the animal model is an adult animal model does not deter one of ordinary skill in the art to appreciate the similarities and significance of alpha--crystallin being a useful biomarker of brain injury, whether the subject is a neonate or an adult. The fact that the alpha--crystallin are found in the blood after injury is supported by the Goldstein reference. Goldstein teaches that alpha--crystallin expression in blood is a biomarker for traumatic brain injury. Therefore, the presence of alpha--crystallin in the blood of a neonate subject is obvious over the prior art to one of ordinary skill in the art.
MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant argues against Goldstein’s teaching as being out of the context of neonate birth and that blast injury taught Goldstein is an entirely different scope than that which would be seen in a neonate. This is not found persuasive because the degree of the injury does not affect the fact that both blast injury and neonate injury encompass a hemorrhagic brain injury and one of ordinary skill in the art would be able to determine that these injuries are in the same field of endeavor and would be able to ascertain useful knowledge to apply to the instantly claimed neonate hemorrhagic brain injury. Applicant also argues that the Knuesel reference is taken out of context. This is not found persuasive because Knuesel is depended upon to show that injury before birth can be detected after the birth. Knuesel clearly teaches that in response to the maternal immune activation (mIA) murine fetal brain upregulates many neuroprotective genes including crystallins (see page 649, 2nd column, 2nd paragraph). Therefore, this reference clearly points to the upregulation of crystallins in neonates in response to an injury and therefore, suggests the link between neonatal or prenatal neuronal injury and a link to alpha--crystallin expression to one of ordinary skill in the art.
Finally, applicant’s argument against Urlesberger as only teaching midline positioning of the head as treatment in neonates for ICU and failing to teach all of the other requirements is not found persuasive since this is not an anticipatory rejection but rather an obviousness rejection. As discussed above, Urlesberger teaches the required patient population and required treatment and in combination of with the references of record one of ordinary skill in the art would be motivated to use the level of alpha--crystallin expression since it is clear by references of record that this a known indicator of this type of injury, neonate hemorrhagic brain injury. 
Therefore, the applicant’s arguments are not found persuasive.

Conclusion
No claims are allowed.
 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649